Citation Nr: 0726794	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  02-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran timely perfected an appeal to his 
claim of entitlement to service connection for osteoarthritis 
of the right knee, claimed as secondary to service-connected 
residuals of left knee trauma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating greater than a 
combined 40 percent prior to April 30, 2003 for residuals of 
left knee trauma, to include chronic synovitis, Osgood-
Schlatter's Disease and degenerative arthritis.  

4.  Entitlement to an increased rating greater than 50 
percent from April 30, 2002 to September 26, 2004 and greater 
than 60 percent from November 1, 2005 for residuals of a left 
total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1957 to July 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2001, February 2003 and June 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The veteran had 
a hearing before the Board regarding his hypertension and 
left knee claims in December 2003 and the transcript is of 
record.

The matters on appeal require clarification.  The veteran 
filed an increased rating claim in October 2000 regarding his 
service-connected left knee condition.  A September 2001 
rating decision granted an increase to 30 percent, effective 
November 8, 2000.  The veteran timely perfected his appeal 
alleging his knee warrants a greater rating.  During the 
pendency of this appeal an April 2002 rating awarded the 
veteran a separate 10 percent rating for degenerative 
arthritis of the left knee, effective November 8, 2000, thus 
in essence giving the veteran an increased combined rating 
for his left knee of 40 percent.  Thereafter, the veteran's 
left knee condition was increased to 50 percent, effective 
April 30, 2002 in a July 2006 rating decision where the RO 
eliminated the dual rating and assigned the veteran one 50 


percent disability rating for his left knee.  The July 2006 
rating decision also awarded the veteran a temporary total 
disability rating from September 27, 2004 to December 26, 
2004 due to required surgical treatment necessitating 
convalescence.  A December 2006 rating decision then assigned 
the veteran a 60 percent rating for his left knee condition, 
effective November 1, 2005.  

Despite the complicated procedural history and the RO's 
actions, it is clear the veteran perfected an appeal as to 
his initial October 2000 claim for an increased rating for 
his left knee.  Accordingly, aside from the temporary period 
in which the veteran was awarded a total disability rating, 
the veteran's left knee rating is properly on appeal here 
because the RO did not grant the veteran full benefits as to 
all periods of his left knee rating.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Thus, the veteran's claim has been 
recharacterized above to reflect the different ratings at 
different time periods. 

As to the veteran's right knee claim, the Board notes there 
is a question as to whether the veteran timely appealed the 
February 2003 rating decision denying his claim of 
entitlement to service connection.  A letter sent to the 
veteran in July 2007 informed the veteran of the procedural 
problem and afforded him an opportunity to respond.  As will 
be explained below, this matter must be remanded to afford 
the veteran a hearing before the Board.

The left knee and hypertension claims must be deferred 
pending a further hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Again, the Board sent the veteran a letter in July 2007 
informing him of the procedural deficiency in his attempted 
appeal of the February 2003 rating decision denying him 
service connection for a right knee condition, claimed as 
secondary to his service-connected left knee condition.

In response, the veteran submitted, in pertinent part, a 
request for a hearing before a member of the Board of 
Veterans' Appeals, to be held at the local VA Regional 
Office. 

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  Accordingly, the veteran should be 
afforded a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the veteran for a hearing before the Board 
for the issues of whether the veteran 
timely perfected an appeal to his claim of 
entitlement to service connection for 
osteoarthritis of the right knee, claimed 
as secondary to service-connected residuals 
of left knee trauma, service connection for 
hypertension and an increased rating(s) for 
left knee disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

